Exhibit 10.3
 
CONVERTIBLE PROMISSORY NOTE
 

$70,000  As of July 12, 2011
Deerfield Beach, Florida

 
ITRACKR SYSTEMS, INC. ("Maker") promises to pay to the order of Iselsa II, LLC
("Payee") the principal sum of Seventy Thousand Dollars and No Cents (USD
$70,000)  in lawful  money of the United  States of America,  on the terms
and  conditions described below.


1. The principal balance of this Note shall be payable on October 12, 2011
(“Maturity Date”).


2. Interest shall accrue at the rate of ten percent (10%) per annum, compounded
annually.


3. Application of Payments. All payments shall be first applied to any accrued
and unpaid interest and then to the reduction of the unpaid principal balance of
this Note.


4. Events of Default. The following shall constitute Events of Default:


            (a) Failure to Make Required Payments.  Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.
 
(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary  case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession  by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for  any
substantial  part  of its  property,  or  the  making  by it of any
assignment  for the benefit of creditors,  or the failure of Maker generally to
pay its debts as such debts become due, or the taking of corporate  action by
Maker in furtherance of any of the foregoing.
 
            (c) Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having  jurisdiction in the premises in respect of maker in an
involuntary  case  under  the  Federal  Bankruptcy  Code,  as now  or  hereafter
constituted, or any other applicable federal or state bankruptcy,  insolvency or
other similar law, or appointing a receiver,  liquidator,  assignee,  custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property,  or ordering the winding-up or liquidation of its affairs,  and
the  continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.


      5. Remedies.
 
(a) Upon the occurrence of an Event of Default specified in Section 4(a), Payee
may, by written notice to Maker, declare  this Note to be due and payable,
whereupon the principal amount of this Note,  and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything  contained herein or in the documents evidencing the same to
the contrary notwithstanding.
 
 
1

--------------------------------------------------------------------------------

 


(b) Upon the occurrence of an Event of Default specified in Section 4, the
unpaid principal balance of, and all other sums payable with regard to, this
Note shall automatically and immediately become due and payable, in all cases
without any action on the part of Payee.


(c) Conversion of Note. Upon the occurrence of an Event of Default specified in
Section 4, the unpaid principal balance of, and all other sums payable with
regard to, subject to and upon compliance with the provisions of this Agreement,
Payee shall have the right at its option to convert the outstanding principal
amount under the Note into fully paid and non-assessable shares of Maker's
common stock by dividing the principal amount under such Note surrendered for
conversion by the Conversion Price (as defined below) in effect at such time.


6. Exercise of Conversion Privilege; Issuance of Common Stock on Conversion; No
Adjustment for Interest or Dividends. In order to exercise the right to
conversion with respect to a Note, Payee shall surrender the Note and shall give
written notice of conversion to Maker that Payee elects to convert the Note or
the specified portion thereof specified in said notice. Such notice shall also
state the name or names  (with address) in which the certificate or certificates
for shares of Maker’s Common Stock which shall be issuable on such conversion
shall be issued.


As promptly as practicable, but in no event more than 15 Business Days after
satisfaction of the requirements for conversion set forth above, Maker shall
issue and shall deliver to Payee, a certificate or certificates for the number
of full shares issuable upon the conversion of such Note or portion thereof in
accordance with the provisions of this Section 7, as provided below.  In case
any Note shall be surrendered for partial conversion, Maker shall execute and
deliver to the holder of the Note so surrendered, without charge, a new Note or
Notes in authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note.


Each conversion shall be deemed to have been effected as to any such Note (or
the specified portion thereof) on the date on which the requirements set forth
above in this Agreement required to be satisfied by the holder have been
satisfied as to  such Note (or portion thereof), and the person whose name any
certificate or  certificates for shares of Maker’s Common Stock shall be
issuable upon such conversion shall be deemed to have become on said date the
holder of record of the shares represented thereby.


No fractional shares or scrip representing fractional shares shall be issued
upon conversion of Notes. If any fractional share of stock would be issuable
upon the conversion of any Note or Notes, Maker shall make an adjustment
therefor in cash at the current fair market value thereof.


7. Conversion Price.  The "CONVERSION PRICE" shall be $.10 unless the Maker has,
between the date hereof and the Maturity Date, sold its capital stock in a
financing in which the Company has received gross proceeds of an excess of
$1,000,000 (a "Subsequent Financing") at a differing price.  Notwithstanding the
foregoing, a Subsequent Financing shall not include (i) the issuance or sale of
Common Stock (or options therefor) to employees, consultants and directors,
pursuant to plans or agreements approved by the Board of Directors for the
primary purpose of soliciting or retaining their services, (ii) the issuance of
securities pursuant to the conversion or exercise of convertible or exercisable
securities that are outstanding on the date hereof or that are not outstanding
on the date hereof but which Maker is contractually obligated to issue and sell
hereafter, (iii) the issuance of securities in connection with a bona fide
business acquisition by the Company, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, or (iv) the issuance of
securities to financial institutions or lessors in connection with commercial
credit arrangements, equipment financings or similar transactions.
 
 
2

--------------------------------------------------------------------------------

 


8. Effect of Reclassification, Consolidation, Merger or Sale.  In the event of
(i) any reclassification or change of outstanding shares of Maker’s Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), (ii) any
consolidation, merger or combination of Maker with another corporation as a
result of which holders of Maker’s stock shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such stock (a "Merger"), or (iii) any sale or conveyance of the
properties and assets of Maker as, or substantially as, an entirety to any other
corporation as a result of which holders of stock shall be entitled to receive
stock, securities or other property or assets (including cash) with respect to
or in exchange for such stock (an "Asset Sale"), then Maker or the successor or
purchasing corporation, as the case may be, shall execute with Payee an
amendment to this Agreement providing that all issued and outstanding Notes
shall be convertible into the kind and amount of shares of stock and other
securities or property or assets (including cash) receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
by a holder of a number of shares of stock issuable upon conversion of such
Notes immediately prior to such reclassification, change, consolidation, merger,
combination, sale or conveyance.


9. Reservation of Shares; Shares to be Fully Paid. Maker shall provide, free
from preemptive rights, out of its authorized but unissued shares or shares held
in treasury, sufficient shares to provide for the conversion of the Notes from
time to time as such Notes are presented for conversion.  From the execution of
this Agreement, Maker will take all corporate action which may, in the opinion
of its counsel, be necessary in order that Maker may validly and legally issue
shares of such Maker’s Stock at such adjusted Conversion Price.


Maker covenants that all shares of Maker’s Common Stock which may be issued upon
conversion of Notes will upon issue be fully paid and non-assessable by Maker
and free from all taxes, Liens and other charges with respect to the issue
thereof.


10. Waivers.  Maker and all endorsers and  guarantors of, and sureties for, this
Note waive presentment for payment,  demand,  notice of dishonor,  protest,
and  notice of  protest  with  regard  to the  Note,  all  errors,  defects  and
imperfections  in any  proceedings  instituted  by Payee under the terms of this
Note,  and all  benefits  that might accrue to Maker by virtue of any present or
future  laws  exempting  any  property,  real or  personal,  or any  part of the
proceeds arising from any sale of any such property,  from  attachment,  levy or
sale under  execution,  or providing for any stay of execution,  exemption  from
civil process, or extension of time for payment;  and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon,  may be sold upon any such writ in whole
or in part in any order desired by Payee.
 
11. Unconditional Liability.  Maker hereby waives all notices in connection with
the delivery,  acceptance,  performance,  default,  or  enforcement  of the
payment of this Note,  and agrees  that its  liability  shall be  unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented  to by Payee,  and  consents to any and all  extensions  of
time,  renewals,  waivers,  or  modifications  that may be granted by Payee with
respect  to the  payment  or other  provisions  of this  Note,  and  agree  that
additional makers, endorsers,  guarantors, or sureties may become parties hereto
without notice to them or affecting their liability hereunder.


12. Notices. Any notice called for hereunder shall be deemed properly given if
(i)  sent by  certified  mail,  return  receipt  requested,  (ii)  personally
delivered,  (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery,  (iv) sent by telefacsimile or
(v) sent by e-mail,  to the  following  addresses  or to such  other  address as
either party may designate by notice in accordance with this Section:
 
 
3

--------------------------------------------------------------------------------

 


      If to Maker:


iTrackr Systems, Inc.
1191 E Newport Center Dr.
Suite PH-D
Deerfield Beach, FL 33442
Attention: John Rizzo


      If to Payee:
 
Notice  shall be  deemed  given on the  earlier  of (i)  actual  receipt  by the
receiving   party,   (ii)  the  date  shown  on  a  telefacsimile   transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving  party's  on-line access  provider (iv) the date reflected on a signed
delivery receipt,  or (vi) two (2) Business Days following tender of delivery or
dispatch by express mail or delivery service.


13.  Construction.  This Note shall be construed and enforced in accordance with
the  domestic,  internal  law, but not the law of conflict of laws,  of the
State of Wyoming.
 
14. Severability. Any provision contained in this Note which is prohibited or
unenforceable  in  any  jurisdiction  shall, as to such jurisdiction, be
ineffective  to the  extent  of such  prohibition or unenforceability without
invalidating  the  remaining  provisions  hereof,  and any such prohibition or
unenforceability in  any jurisdiction   shall  not invalidate or render
unenforceable such provision in any other jurisdiction.
 
IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its President and CEO, the day and year first above
written.
 
 

  ITRACKR SYSTEMS, INC.            
By:
/s/ John Rizzo       Name: John Rizzo        Title: President and CEO  


 
4

--------------------------------------------------------------------------------

 
